                    UNITES STATES DISTRICT COURT
                     MIDDLE DITRICT OF FLORIDA
                           TAMPA DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                              Case No.:

LAVERNE HAMPTON, GEORGE
PEARSON, SR., and TAELYN
PEARSON,

      Defendants.

                                 COMPLAINT

      Plaintiff, the United States of America, brings this complaint for

partition of real property against Defendants, Laverne Hampton, George

Pearson, Sr., and Taelyn Pearson, and alleges as follows:

                         NATURE OF THE ACTION

      1.     This is a civil action to partition the following real property

equally owned by the United States and Defendant Laverne Hampton. The

real property is indivisible and is not subject to partition without prejudice to

its owners. The property is:

      The real property located at 1576 South Greenwood Avenue,
      Clearwater, Florida, 33756 a/k/a 1576 South Martin Luther
      King Jr. Avenue, Clearwater, Florida, 33756, including all
      improvements thereon and appurtenances thereto, the legal
      description for which is as follows:
      Lots 13 and 14, Block F, Second Addition to Belmont, according
      to the map or plat thereof as recorded in Plat Book 6, Page 88,
      Public Records of Pinellas County, Florida.

(the “Property”).

      2.     Defendants George Pearson, Sr. and Taelyn Pearson may reside

at the Property, and thus may claim an interest in the Property.

                       JURISDICTION AND VENUE

      3.     The Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1345, which provides the Court with jurisdiction over

all civil actions commenced by the United States.

      4.     Venue properly lies in the Middle District of Florida pursuant to

28 U.S.C. § 1399, because the Property is located within the district.

                          STATEMENT OF FACTS

      5.     This is an action for the partition of real property located in the

Middle District of Florida.

      6.     On May 3, 2005, this Court entered a Final Order of Forfeiture

as to the Property in Case Number 8:03-cv-2731-T-30SPF, holding that the

United States owns a one-half interest with Laverne Hampton. The Order

forfeited George Pearson, Sr.’s one-half interest in the Property to the United

States based upon the fact that he allowed controlled substances to be sold at

the Property, in violation of 21 U.S.C. § 841, as set forth below:



                                        2
a. In November 1997, a search warrant was executed at the

   Property based upon probable cause developed during a

   narcotics investigation in which multiple purchases of crack

   cocaine were made at the Property by undercover officers.

   George Pearson, Sr. was present at the execution of that

   search warrant. Officers seized approximately 24 grams of

   crack cocaine, $1,200 in U.S. currency, and six firearms.

b. In December 2002, a confidential informant told law

   enforcement officers that drugs were being made and sold at

   the Property. During the course of the investigation, George

   Jeremy Pearson and Terrell Wright sold crack cocaine and

   cocaine to undercover detectives at the Property on multiple

   occasions.

c. On February 21, 2003, law enforcement executed a search

   warrant at the Property and seized a total of 60.3 grams of

   crack cocaine, 162.9 grams of powder cocaine, 48.8 grams of

   marijuana, and drug paraphernalia. A portion of the drugs

   found were packaged in smaller amounts ready for sale.

   During the execution of the search warrant, law enforcement

   interviewed George Pearson, Sr., who claimed he was the

   owner of Property. Pearson, Sr. admitted that neighbors told

                         3
   him there was a lot of traffic regularly occurring there. He also

   admitted that he suspected drugs were being sold at the

   Property.

d. On August 13, 2003, George Jeremy Pearson, Gerald Wright,

   and Terrell Wright were indicted for conspiracy with intent to

   distribute cocaine and possession with intent to distribute

   crack cocaine in Case Number 8:03-cr-343-T-30MSS. On

   November 17, 2003, George Jeremy Pearson and Terrell

   Wright pled guilty to the conspiracy and possession of

   cocaine charges. Gerald Wright was found guilty of the

   conspiracy and possession of cocaine charges after a trial.

e. Because the Property was used to distribute controlled

   substances in violation of 21 U.S.C. § 841, in December 2003,

   the United States filed a civil forfeiture complaint against the

   Property.

f. Laverne Hampton and George Pearson, Sr., co-owners of the

   Property, filed claims alleging their interest in the property.

g. At her deposition, Hampton testified that she never lived at

   the Property, but instead resided in Philadelphia, and that her

   only real contribution toward the Property was providing

   money for a down payment and on one other occasion giving

                          4
                Pearson, Sr. some money. She also testified that the

                agreement with Pearson, Sr. was that he would be responsible

                for all mortgage payments.

             h. At a bench trial in March 2005, Pearson, Sr. and Hampton

                asserted that they were innocent owners and entitled to keep

                their interest in the property. The Court ruled that Pearson,

                Sr. was not an innocent owner because “he was fully aware of

                the illegal drug activity taking place on the premises” and

                “did nothing to terminate such illegal use of the Property.”

                The Court therefore ordered Pearson, Sr.’s fifty-percent

                interest in the Property to be forfeited to the United States.

                However, the Court ruled that Hampton was an innocent

                owner, and vested title in the United States and Hampton as

                tenants in common. A copy of the Order of Forfeiture dated

                May 3, 2005 is attached as Exhibit A.

      7.     In 2013, Terrell Wright was again arrested for the distribution of

controlled substances at the Property. He was convicted of two counts of

distribution of marijuana, and was sentenced to three years of supervised

release. See Case No. 8:13-cr-135-T-26TGW.




                                       5
       8.     In late 2019, law enforcement went to the Property. Despite the

United States retaining a one-half interest in the Property, Hampton, Pearson,

Sr. denied the officers access to enter and inspect the Property.

       9.     During the investigation, Pearson, Sr. confirmed that he lived at

the Property with his grandson, who is believed to be Taelyn Pearson.

       10.    Despite not actually living at the Property, public records show

that Hampton applied for and obtained Homestead Exemption on the

Property.

       11.    Since 2005, at various times, the United States has attempted to

terminate its co-ownership of the Property by consenting to the foreclosure by

the mortgage company or reaching an agreement with Hampton. Earlier this

year, the United States explained to Hampton’s then-counsel that, to avoid

further litigation, the United States would be willing to sell its interest in the

Property to Hampton or sell the Property and split the proceeds. However,

before withdrawing as her counsel, Hampton’s counsel advised the United

States that Hampton was not interested in either option.

       12.    The mortgage on the Property has been satisfied. There are no

recorded liens or encumbrances on the Property, and the United States has no

knowledge of any parties who claim a legal interest in the Property or who

will be materially affected by this action other than the United States and the

Defendants.

                                          6
                           PARTITION OF REAL PROPERTY
                          CHAPTER 64, FLORIDA STATUTES

         13.   The United States incorporates by reference paragraphs 1- 12 as if

fully set forth herein.

         14.   The United States has a right to maintain this action for partition

because it is a co-owner of the Property and is therefore entitled to its

proportionate share of the Property or its value in order to enjoy and dispose

of the Property.

         15.   Laverne Hampton also owns one-half interest in the Property.

However, she has never lived at the Property for any significant amount of

time and it has never been her primary residence, despite her application and

subsequent grant of Homestead Exemption. She lived at locations other than

the Property, and as recently as July 2018, maintained an informal lease

agreement for an apartment in Clearwater, Florida. Since 2005, Hampton’s

only connection to the Property is allowing Pearson, Sr., and at times Terrell

Wright, to continue living there, despite knowing that criminal activity

continued to occur.

         16.   This current ownership status of the Property is prejudicial to the

United States. Hampton continues to allow Pearson, Sr. to reside on the

Property; Pearson, in turn, allows others to stay there, with or without

Hampton’s knowledge. As a result, additional criminal activity has occurred

there.
                                         7
      17.      The United States and Hampton have been unable to agree to an

equitable division of the Property or a course of action to market and sell the

Property. Therefore, the United States is unable to sell, transfer, or convey its

interest in the Property without a partition action.

      18.      The prosecution of this partition action is for the common benefit

of the United States and the Defendants. A private sale of the Property under

section 64.061(4), Florida Statutes, would not be prejudicial to the interests of

Defendants. To the contrary, it is likely to result in a higher sale price.

      19.      Pursuant to section 64.081, Florida Statutes, every party shall be

bound by the partition judgment to pay a share of the cost and attorney’s fees,

and at a sale, the court may order the costs and fees to be paid or retained out

of the moneys arising from the sale and from the parties, who ought to pay the

same. All taxes, state, county, and municipal, due at the time of the sale, shall

be paid out of the purchase money.

      Wherefore, Plaintiff, United States of America, pursuant to Chapter 64,

Florida Statutes, requests the Court to enter a judgment:

      A. Granting the United States’ Motion for Partition and ordering an

            accounting of monies due, factoring into the partition the other

            certain sums of money owed to the United States by the Defendants

            for rents, repairs, improvements, taxes, costs, attorney’s fees, and

            expenses paid by the United States on the Defendants’ share of the

                                          8
   Property, and quieting title to their respective shares against all other

   parties and persons;

B. Finding that the Property sought to be partitioned is indivisible and

   not subject to partition without prejudice to the owners of it;

C. Ordering the sale of the Property at a private sale with the net

   proceeds divided, and factoring into the division of proceeds the

   other certain sums of money owed to the United States by the

   Defendants for repairs, improvements, taxes, costs, attorney’s fees,

   and expenses paid by the United States on the Defendants’ share of

   the Property;

D. Ordering the costs, taxes, and attorney’s fees be paid pursuant to

   section 64.081, Florida Statutes;

E. Ejecting all current occupants; and




                                 9
    F. Granting such further relief as the Court may deem just and

       equitable.

Dated: August~020                   Respectfully Submitted,

                                    MARIA CHAPA LOPEZ
                                    United States Attorney

                             By:~ fl,~,
                              JESSICA N. REDER
                              Special Assistant United States Attorney
                              Florida Bar No. 103316
                              400 North Tampa Street, Suite 3200
                              Tampa, Florida 33602
                              Telephone: (813) 274-6000
                              Email: Jessica.Reder@usdoj.gov




                                  10
